Citation Nr: 1220133	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  05-24 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches as secondary to obstructive/restrictive lung disease.

2.  Entitlement to service connection for atopic dermatitis.

3.  Entitlement to service connection for a skin disability other than atopic dermatitis, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1987 to July 1991 and from February 2001 to October 2001, to include service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2003 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's requests to reopen her claims for service connection for atopic dermatitis and headaches.

A review of the Virtual VA paperless claims processing system reveals updated VA treatment records that are pertinent to the claims on appeal.

In June 2008, the Board remanded the Veteran's requests to reopen her claims for service connection for headaches and atopic dermatitis.  

The Board granted the Veteran's request to reopen a claim for service connection for headaches in March 2009 and remanded the reopened claim.  In addition, the Board determined that the provisions of 38 C.F.R. § 3.156(c) (2011) were applicable to her request to reopen a claim for service connection for atopic dermatitis and recharacterized the issue as entitlement to service connection for atopic dermatitis.  The recharacterized claim was remanded for additional development.

In an April 2012 response, the Veteran waived her right to have VA wait a minimum of 30 days before certifying her appeal and requested that her appeal be forwarded to the Board immediately.

The Board notes that the April 2012 supplemental statement of the case (SSOC) considered VA treatment records dated through August 2011.  However, the Virtual VA paperless system contains VA treatment records dated through December 2011.  The Veteran's April 2012 response also waived initial RO consideration of any additional evidence that had been submitted.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for a skin disability other than atopic dermatitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran's recurrent headaches are related to her service connected asthma.

2.  The Veteran's atopic dermatitis was noted on service entrance and was not permanently aggravated during service beyond its natural progression.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for recurrent headaches as secondary to service connected obstructive/restrictive lung disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2011).
2.  The criteria for the establishment of service connection for atopic dermatitis are not met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court of Appeals for Veterans Claims (CVAC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the Board's favorable disposition of the Veteran's claim for service connection for headaches, the Board finds that all notification and development actions needed to fairly adjudicate this appeal have been accomplished.

The Veteran was provided with VCAA notice with regards to her claim for service connection for atopic dermatitis in an October 2010 letter.  This letter provided notice as to what evidence was required to substantiate her claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  The elements of proper Dingess notice were also provided in this letter.

The CVAC has held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  See Pelegrini, supra.  The timing deficiency with regard to the October 2010 letter was cured by readjudication of the claim in an April 2012 SSOC, after the notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, various private treatment records, VA treatment records and the VA examination reports.  

In an August 2011 VA treatment note, the Veteran reported that she had recently been approved for Social Security Administration benefits.  She reported in an August 2011 VA examination that she was not working due to a back condition and a psychiatric condition, neither of which are the subject of the instant appeal.  In addition, there is no evidence that the Veteran receives SSA benefits due to her atopic dermatitis.  Such SSA records are therefore not be relevant to the instant claim for service connection for atopic dermatitis and need not be obtained.   Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to obtain SSA records when there is no evidence that they are relevant). 

The Board's June 2008 remand instructed the Agency of Original Jurisdiction (AOJ) to review the evidence submitted subsequent to a December 2006 SSOC.  Such evidence was considered by the AOJ in an August 2008 SSOC.  In a March 2009 remand, the Board instructed the AOJ to consider the Veteran's claim for service connection for atopic dermatitis on the basis of all evidence of record.  Such evidence was considered in a January 2011 SSOC.

In a June 2011 remand, the Board instructed the AOJ to afford the Veteran a VA examination to determine the relationship between her skin disabilities and service, including whether any preexisting atopic dermatitis was aggravated during service.  Such an examination was conducted in August 2011.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate her claim. 

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases such as organic diseases of the nervous system (to possibly include headaches) may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For veterans with service in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  This evaluation period was recently extended to December 31, 2016.  76 Fed. Reg. 81,834 (Dec. 29, 2011).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Medically unexplained chronic multi symptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness.

Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R.               § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R.       § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997). 

First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service. 

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d). 

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes all forms of cancer. 38 C.F.R. § 3.311(b)(2). 

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R.     § 3.310.  Service connection is possible when a service connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b).  In this case, the Veteran applied for service connection prior to the effective date of the amendment. 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Headache Disability

A February 1987 service entrance examination was negative for any relevant abnormalities and the Veteran denied a history of a head injury in an accompanying Report of Medical History (RMH).  The Veteran indicated that she did not desire a separation examination in a June 1991 statement.  The remaining service treatment records from this period of service were negative for complaints, treatments or diagnoses related to a headache disability.

A May 1993 VA general medicine examination reflected the Veteran's reports of episodic headaches since 1991.  Following this examination, a diagnosis of episodic headaches, probably migraine, was made.

A February 2001 Pre-deployment Health Assessment medically cleared the Veteran for overseas deployment.

A September 2001 service examination was negative for any relevant abnormalities and the Veteran reported intermittent frequent or severe headaches in an accompanying RMH.

The Veteran wrote in a March 2003 statement that she had frequently experienced headaches before and after the Gulf War.  She attributed these headaches to "radiation" exposure that occurred while working as an ammunition specialist.

In a March 2003 statement, the Veteran's mother wrote that the Veteran complained of headaches after service.

An October 2006 VA treatment note contained a diagnosis of headaches.

An August 2007 VA treatment note reflected the Veteran's complaints of headaches.

An August 2011 VA neurological examination reflected the Veteran's reports of developing headaches while in Germany in 1988.  She was treated for headaches at that time.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of recurrent headaches was made.  The examiner opined that it was more than likely that the Veteran's current headache condition was related to her service connected asthma as she had reported headaches on return from Bosnia in 2001 and also developed a chronic restrictive lung disease at that time.  In addition, the examiner cited to a recent study that found that both migraine and non-migranous headaches were 1.5 times more likely among those with current asthma, asthma related symptoms, hay fever and chronic bronchitis than those without.

The Veteran has a current disability as she has been diagnosed with recurrent headaches.  In order for her current disability to be recognized as service connected, the medical evidence of record must establish a link between this condition and service or a service-connected disability or that the disability manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309, 3.310; Shedden and Hickson, supra.  

An August 2011 VA examiner opined that it was more than likely that the Veteran's current headache condition was related to her service connected asthma.  This opinion was based upon a review of the Veteran's medical history and contained a complete rationale, including a citation to medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  No other competent medical opinion has been submitted.

There is competent and credible evidence with regard to whether there is a nexus, which consists of the August 2011 VA opinion.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for recurrent headaches due to service connected obstructive/restrictive lung disease is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Atopic Dermatitis Disability

A February 1987 service entrance examination found no relevant abnormalities, including no current skin abnormalities, but found the Veteran to be disqualified for service.  A waiver was granted, however, as the Veteran was noted to have been rash free since 1982 despite a history of atopic dermatitis.  An accompanying RMH reflected the Veteran's reports of atopic dermatitis.  A March 1987 letter from Dr. W. C. indicated that he had treated the Veteran in the past and that she last had a diagnosis of atopic dermatitis in December 1982.  

Atopic dermatitis was assessed in July 1988 following complaints of a rash on the back of the neck.  The Veteran indicated that she did not desire a separation examination in a June 1991 statement.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to a skin disability.

During a May 1993 VA general medicine examination, the Veteran denied a history of skin diseases or skin conditions.  Examination of the skin was within normal limits.

Atopic dermatitis was noted in March 1994 and April 1994.

A November 1994 Tricare treatment note indicated that the Veteran has had severe atopic dermatitis since childhood with new and recurrent eruptions.  An assessment of severe atopic dermatitis was made.  This rash was noted to be clearing in a January 1995 Tricare treatment note.

A February 1997 private treatment note reflected the Veteran's complaints of atopic dermatitis.  She reported having this disability for "a long time since childhood" and that she had been on several different types of steroid creams in the past.  Physical examination noted significant scaling and a "classic" atopic dermatitis appearance around the hairline, down the back of the neck, on her arms and hands.  An assessment of a severe outbreak of atopic dermatitis was made.

A September 1997 private treatment note contained an assessment of atopic dermatitis.

A July 1998 Tricare treatment note reflected the Veteran's complaints of a rash on her neck, chest and face for the past two days.  An assessment of an allergic reaction secondary to amoxicillin was made.

A December 2000 private treatment note indicated that the Veteran had a macular popular erythematous rash on her bilateral upper extremities.  An assessment of atopic dermatitis was made.

A June 2001 Tricare treatment note reflected the Veteran's complaints of a rash on her neck that had been present for one week.  A history of previous chronic rashes was noted.  Severe small raised bumps and small rashes were found on examination.  An assessment of tinea versicolor was made.

The Veteran reported skin diseases in a September 2001 National Guard RMH.  The examiner noted that atopic dermatitis had been waived upon service entrance, that it flared up with the consumption of acidic foods and hot weather and that it was located in the neck and arm pits.  There also had been a fungus on the back of her neck in Bosnia that was not atopic related.

In a March 2003 statement, the Veteran wrote that her skin condition was "waived" when she entered service.  She learned to monitor her food intake, perfume use and sun exposure to prevent these rashes.  These rashes would look like a "prickered" heat rash.  The rash that she now experienced had a dark/burned look and was mostly on her neck, wrists, ears, hands, back and hairline.  She has had three major outbreaks since service in the Gulf and had treated these rashes with creams and steroids.  She believed she had been exposed to chemicals when the seal on her mission oriented protective posture (MOPP) suit broke and the chemical came through the filter of the mask after a Scud missile attack.

In a March 2003 statement, the Veteran's mother wrote that the Veteran's skin "broke out" after she returned from service in the Gulf.  These rashes were "nothing like" the atopic dermatitis that she and her husband used to treat the Veteran for when she was a child.

A September 2003 VA Gulf War examination reflected the Veteran's reports of atopic dermatitis on her neck, armpits and hands that began during Desert Storm.  These rashes itch and "come on" with the use of deodorant and eating acidic food.  Physical examination revealed mild skin dryness on the medial aspects of the right hand phalanges, especially between the second and third digits.  There was also mild pseudofolliculitis barbae due to her shaving her chin.  There were no other dermatological abnormalities.  Following this examination and a review of the Veteran's claims file, diagnoses of mild atopic dermatitis of the right hand and mild pseudofolliculitis barbae of the chin were made.

A November 2003 VA psychological examination reflected the Veteran's reports of developing a rash after service in the Gulf.  Although she had been diagnosed with a skin disorder in childhood, her current rash was different than the ones she had developed in the past.  She also reported treating her dermatitis with steroid creams for many years.

An August 2004 National Guard Annual Medical Certificate reflected the Veteran's reports of atopic dermatitis on her neck area.

A July 2007 VA treatment note indicated that there was a chronic eczematous rash between the fingers on the Veteran's right hand.  A diagnosis of right hand eczema was made.

An August 2007 VA treatment note reflected the Veteran's reports of a recurrent hypo and hyperpigmented rashes on the upper extremities.  These symptoms flared-up only during the summer time.  She also reported "normally" having atopic dermatitis with chronic pruritic and hyperpigmented rash on the neck and upper extremities as well.  Physical examination found keratotic hyperpigmented lesions around the neck and hands as well as a hypopigmented macular rash scattered on the upper extremities.  A diagnosis of dermatitis was made.

A November 2009 VA treatment note indicated that the Veteran had "ectopic" dermatitis with acidic food ingestion.

A December 2009 VA treatment note indicated that the Veteran had a hyperpigmented dry lesion between her right second and third fingers which had been diagnosed as eczema.

An August 2011 VA examination reflected the Veteran's reports of developing atopic dermatitis prior to service on her neck, scalpline and hands.  This rash was treated with low dose topical steroids.  She was treated for tinea versicolor as a result of a reddened area on her neck during service.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of atopic dermatitis was made.  There was no current evidence of tinea versicolor found on examination.  The examiner noted that the Veteran was treated for atopic dermatitis in her teens and received a waiver to enter active duty service.  She opined that the Veteran's preexisting atopic dermatitis was not aggravated during active duty service beyond the natural progression of the disease and the Veteran does not have another identified skin disorder, including tinea versicolor.  During service, she was treated for a single episode of tinea versicolor as well as acutely treated for eczema; there was no evidence that these were chronic disorders and they were not etiologically related to any service, including her reports related to chemical exposure during combat operations.  She was treated for atopic dermatitis prior to service entrance and had flare-ups during service, which was the natural progression of this disability.  She had remained on low dose topical steroids with minimal changes in her disease progression.  In addition, her skin complaints were not signs or symptoms of an undiagnosed illness as atopic dermatitis was a recognizable diagnosis.

A December 2009 VA treatment note reflected a diagnosis of dermatitis following complaints of a rash in the bilateral axilla.

The Veteran's various reported skin complaints and medical evidence resulted in a current diagnosis of atopic dermatitis.  As such, the undiagnosed illness provisions are not for application.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  In addition, the provisions related to presumptive service connection for a radiogenic disease are not for application as the Veteran has not been diagnosed with such a disease.  38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d), 3.311. 

The February 1987 service entrance examination noted the Veteran's history of atopic dermatitis and that a waiver for entrance into service was granted.  A March 1987 letter from Dr. W. C. indicated that he had treated the Veteran prior to service for atopic dermatitis.  In addition, both the Veteran and her mother have reported that she experienced atopic dermatitis as a child.  The presumption of soundness with regard to atopic dermatitis is therefore rebutted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.304(b).  

The August 2011 VA examiner found that the Veteran's in-service treatment for atopic dermatitis constituted flare-ups and that such symptoms were the natural progression of the disease.  This examiner further opined that the Veteran has remained on low dose topical steroids with minimal changes in her disease progression, further suggesting that her atopic dermatitis did not increase in severity beyond its natural progression.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994) (temporary or intermittent flare-ups of a preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened).  Independent medical evidence is needed to support a finding that the preexisting atopic dermatitis increased in severity during active duty service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995).   No other evidence has been submitted which suggests that there was a measurable worsening of the Veteran's preexisting atopic dermatitis during service.  

The other evidence of record supporting the Veteran's claim is various lay assertions submitted by and on her behalf, including the statement by her mother.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between her atopic dermatitis and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so in the instant case where the Veteran has generally alleged that this disability was the result of purported radiation exposure.  As the Veteran and her mother lack the medical expertise regarding skin disabilities, any such lay opinion does not constitute competent medical evidence and lacks probative value.  

Accordingly, the Board concludes that the medical evidence shows that there is clear and unmistakable evidence that the Veteran's preexisting atopic dermatitis was not aggravated by service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for recurrent headaches due to service connected obstructive/restrictive lung disease is granted.

Entitlement to service connection for atopic dermatitis is denied.


REMAND

Unfortunately, the claim for service connection for a skin disability other than atopic dermatitis must again be remanded for additional development.

In its June 2011 remand, the Board instructed the AOJ to obtain an opinion regarding the relationship between the Veteran's diagnosed skin disabilities and service.  Specifically, the examiner was asked to determine whether such disabilities were etiologically related to her service, including the Veteran's reports of chemical exposure during combat operations.

Such an opinion was obtained in August 2011.  The examiner opined that the Veteran was acutely treated for eczema during service but that there was no evidence that this was a chronic disorder.  In addition, this examiner opined that this eczema was not etiologically related to the Veteran's service.  However, no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  While the August 2011 VA examiner did not find eczema on examination, the Veteran had been diagnosed with this disability during the course of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement for a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim). 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain an addendum to the August 2011 VA opinion, if possible, or afford the Veteran a new VA examination, to determine the etiology of her currently diagnosed skin disabilities other than atopic dermatitis.

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed skin disability other than atopic dermatitis, including eczema, had its onset during the Veteran's period of active duty service from November 1987 to July 1991 and from February 2001 to October 2001; or, was any such disorder caused by any incident or event that occurred during her periods of service?  The examiner should specifically comment on the relationship between the Veteran's reports of chemical exposure during combat operations in the Persian Gulf and such a diagnosed skin disability.

In answering each of the questions posed above, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is asked to explain the medical basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely", "more likely", or "less likely" language.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


